Citation Nr: 1121682	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-18 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Katie L. Ambler, Attorney


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a June 2008 decision, the Board also denied the claims.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims.  In an October 2010 Memorandum decision, the Court vacated the Board's June 2008 decision and remanded the matter for readjudication.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In the October 2010 Memorandum decision, the Court concluded that the June 2005 VA examination report that the Board relied upon was inadequate because the examiner's statements were inconsistent and the Board should not have used it without seeking clarification.  As such, further development is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. § 3.159(c)(4).  

Ongoing VA medical records and any additional evidence to support the claim should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

The Veteran is advised that failure to report for a VA examination, if one is scheduled for him, without good cause, may have adverse consequences on his claim.  See 38 C.F.R. § 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for bilateral hearing loss disability and tinnitus since service.  After securing the necessary release(s), the RO should obtain any outstanding records and any outstanding VA outpatient reports dated from June 2008 to the present.  

2.  After associating all outstanding records with the claims folder, refer the Veteran's file to the examiner who provided the June 2005 opinion, if she is available, for clarification in accordance with the Court's Memorandum decision.  If she is not available, schedule the Veteran for another VA audiological examination to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.  The reviewer/examiner is advised that military noise exposure has been conceded.  The examiner should examine the Veteran, review the Veteran's claims folder and render an opinion as to whether it is at least as likely as not (50 percent or greater) that any currently manifested bilateral hearing loss and/or tinnitus had its clinical onset in service or within one year of his discharge from service, or is due to some incident during the Veteran's military service, including noise exposure.  A clear rationale for all opinions should be provided.  A copy of the examination report should be associated with the Veteran's VA claims folder. 

3.  After undertaking any additional development deemed to be appropriate, readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus. If either benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

